Citation Nr: 0431325	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to a higher initial evaluation for right 
trochanter bursitis, currently assigned a 10 percent 
disability evaluation.

2.  Entitlement to a higher initial evaluation for 
osteochondritis dissecans of the second metatarsal head of 
the left foot, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
right trochanter bursitis and for osteochondritis of the 
second metatarsal head of the left foot.  Both disabilities 
were assigned a 10 percent evaluation effective from August 
11, 2000.  The veteran, who had active service from September 
1998 to January 1999, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA examination in October 2000 in connection with his claims 
for service connection.  Following the grant of service 
connection by the RO in an April 2002 rating decision, the 
veteran expressed his disagreement with the disability 
evaluation assigned his service-connected right trochanter 
bursitis and osteochondritis dissecans of the second 
metatarsal of the left foot.  The veteran's representative 
submitted a statement in July 2003 in which it was asserted 
that his service-connected disabilities had worsened since 
the October 2000 VA examination.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The Board further notes that the October 2000 VA 
examiner did not comment as to whether there was any 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, or weakness.   Therefore, 
the Board is of the opinion that a more recent VA examination 
is in order in this case for the purpose of ascertaining the 
severity and manifestations of the veteran's service-
connected disabilities.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to ascertain the 
severity and manifestations of both 
his right trochanter bursitis and 
his osteochondritis of the second 
metatarsal head of the left foot.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with 
the claims file and to comment on 
the nature and severity of the 
veteran's service-connected right 
trochanter bursitis and 
osteochondritis of the second 
metatarsal head of the left foot.  
All affected joints and the nature 
and degree of impairment should be 
identified.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should 
any additional disability due to 
these factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




